                                                                   rUS~CSDNY - - ---··- '·
                                                                   I DOCUMENT
                                                                     f:LECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE F-IL_E_D~:+{lr--------=z~0-'")-l~lc-1
-------------------------------------------------------x
EDWIN DIAZ, on behalf of himself and all
others similarly situated,
                                                                  No. 19 CV 7892-LTS-OTW
                                   Plaintiffs,

                 -against-                                        ORDER OF DISMISSAL

L.T.D. COMMODITIES LLC,

                                   Defendant.
-------------------------------------------------------x
                 The attorneys for the parties have advised the Court that this putative class action

has been or will be settled. Accordingly, it is hereby ORDERED that this action is dismissed with

prejudice as to the named plaintiff and without prejudice as to all other plaintiffs and without costs

to either party, but without prejudice to restoration of the action to the calendar of the undersigned

if settlement is not achieved within sixty (60) days of the date of this Order. If a party wishes to

reopen this matter or extend the time within which it may be settled, the party must make a letter

application before this sixty (60)-day period expires.

                  The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they shall submit the settlement agreement to

the Court to be so ordered.

         SO ORDERED.

Dated: New York, New York
       November 26, 2019


                                                                   Isl Laura Taylor Swain
                                                                   LAURA TAYLOR SWAIN
                                                                   United States District Judge
